Citation Nr: 1115712	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  08-27 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a right hip disability.


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2006 to July 2007.

This matter comes to the Board of Veterans' Appeals (Board) from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In February 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to afford the Veteran a VA examination.  The action specified in the February 2010 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran does not have a current right hip disability.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a right hip disability have not been met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010). 

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2009); 38 C.F.R. §§ 3.307, 3.309 (2010). 

That the Veteran injured her right hip in service is conceded.  Her service treatment records are replete with references to the right hip.  Essentially, the Veteran sustained a right hip stress fracture in February 2006 during basic training.  While a February 2006 X-ray study of the right femur revealed no bone, joint, or soft tissue abnormality and a February 2006 X-ray study of the pelvis and right hip indicated normal findings, an April 2006 MRI of the right hip revealed multiple right-sided pelvic fatigue fractures/stress injuries.  

A January 2007 report of medical examination reflected limitation of motion of the right hip due to pain.  A February 2007 X-ray study of the pelvis reflected no evidence of acute fracture, dislocation, or bony erosion, and a February 2007 X-ray study of the right hip yielded the impression of "negative right hip."  Further, a February 2007 MRI of the hips indicated normal hips bilaterally, providing highly probative objective evidence against the claim that the "fracture' had any residuals.  There were physical profiles regarding symptoms associated with the right hip.

In November 2007, the Veteran underwent a VA medical examination.  The Veteran complained of recurrent pain in her right hip, aggravated by prolonged standing and walking.  She also reported constant swelling and redness.  However, the Veteran stated that she was able to perform her job, as well as her usual daily activities.  

In the examination report, the examiner noted that neurologic examination of the lower extremities revealed normal motor and sensory functions.  Reflexes were also normal.  Posture and gait were normal.  Objective examination of both hips was within normal limits.  Right hip range of motion was normal with pain on extremes of motion.  After repetitive use, right hip function was additionally limited by pain, but not fatigue, weakness, lack of endurance, or incoordination.  There was no additional limitation in degrees.  An X-ray study of the right hip was entirely normal.  

The examiner rendered no diagnosis regarding the right hip, stating that there was no pathology upon which to base a diagnosis.  

The record also contains a report from a private physician, Dr. Q.N., dated in May 2008 reflecting that the Veteran suffers from right hip pain as a result of an old fracture of the hip.  With respect to the history of right hip injury, the private physician noted, "[t]he patient stated she had a closed fracture of the neck of the right femur while on [active duty]."

In February 2010, the Board remanded the Veteran's claim to schedule her for a VA examination of her right hip.

The Veteran was scheduled for a VA examination in May 2010, but refused to attend the examination as she objected to the location.  In October 2010, the RO informed the Veteran that they would schedule her examination at another VA medical center that was more convenient, but asked her to indicate which location she preferred.  The Veteran has not responded to this request.  

Where entitlement to compensation cannot be granted without a medical examination, and a claimant, without good cause, fails to report to a scheduled examination, the claim shall be rated based on the other evidence of record.  38 C.F.R. § 3.655.  Examples of good cause include the illness or hospitalization of a claimant or the death of an immediate family member, not an objection to the location, particularly in situation where the RO makes an attempt to work with the Veteran (asking her to indicate which location she preferred) and the Veteran does not respond.  
   
As the Veteran has failed to report to her scheduled examination without providing good cause, the Board must decide her claim based on the evidence of record.  

The Veteran is reminded that, although the VA has a duty to assist in developing the claim at issue, this is not a one way street and that she cannot stand idle when the duty is invoked by failing to provide important information or otherwise failing to cooperate.  Wood v. Derwinski, 1 Vet. App. 190 (1991) (aff'd on reconsideration, 1 Vet. App. 460 (1991); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  "The VA's 'duty' is just what it states, a duty to assist, not a duty to prove a claim with the claimant only in a passive role."  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  

Based on the evidence of record, the Board finds that entitlement to service connection for a right hip disability is not warranted.  

A claim of service connection must be accompanied by medical evidence establishing that the claimant currently has the claimed disability.  Absent proof of a present disability, there can be no valid claim.  See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 U.S.C. § 1110 requires current symptomatology at the time the claim is filed in order for a veteran to be entitled to compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (38 U.S.C. § 1131 requires the existence of a present disability for VA compensation purposes); Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) (noting that service connection presupposes a current diagnosis of the claimed disability); Chelte v. Brown, 10 Vet. App. 268 (1997) (observing that a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection).

While the Veteran has complained of right hip pain, "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

The VA examiner concluded that no medical diagnosis could be made because there was no pathology upon which to base a diagnosis.  

Evidence from the Veteran's private physician notes only that the Veteran suffers from right hip pain as a result of an old fracture of the hip.  There is no evidence of a currently diagnosed hip disability.  

Even if the Board assumes that the private physician, or some other evidence, indicates a right hip disability, the Board must find that based on all the evidence of record the most probative evidence clearly reveals that the Veteran does not have a disability at this time, notwithstanding the statements of the Veteran or any other evidence.   

Accordingly, entitlement to service connection for a right hip disability is denied.   The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by a letter sent to the Veteran in October 2007, prior to the initial RO decision.  Thus letter informed the Veteran of what evidence was required to substantiate her claim, and of VA and the Veteran's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns disability ratings and effective dates.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as private treatment records.  The appellant was afforded a VA medical examination in November 2007.  The examination is adequate and probative for VA purposes because the examiner relied on sufficient facts and data, provided a rationale for the opinion rendered, and there is no reason to believe that the examiner did not reliably apply reliable scientific principles to the facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Significantly, the appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


